DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Fukuda [US 2014/0106777].
As claim 1, Fukuda discloses an electronic device configured to perform wireless communications with external communications equipment, the electronic device [Fig 7, 10, 15, 28, 33, 40 and 45 are mobile phone, terminal] comprising: a display [Fig 10, Ref 615, Fig 28, Ref 172, Fig 33, Ref 272; Fig 40, Ref 372 and Fig 45, Ref 472],  an antenna configured to receive downlink signals from the external communications equipment [Fig 15, 28, 33, 40 and 45 includes antenna for receiving downlink signal]; measurement circuitry configured to generate wireless performance metric data from the downlink signals received by the antenna [Fig 15, 28, 33, 40 and 45 includes measurement unit such 67, 167, 267, 367, 467 for measuring signal strength of downlink signal, Par. 0266-0270]; and control circuitry configured to: determine that the wireless performance metric data exceeds, for a predetermined time period, a threshold value, in response to determining that the wireless performance metric data exceeds, for the predetermined time period, the threshold value, store a corresponding geographic location identifier, and present, using the display, a visual indicator associated with the stored geographic location identifier [Par. 0266-0270 discloses terminal for measuring the signal strength of downlink signal and comparing the measured signal strength with threshold, if the measured greater than threshold for a period of time then storing the position and display the position on the display].
As claim 2, Furuda discloses the stored geographic location identifier represents a geographic location of the electronic device where the measurement circuitry generated the wireless performance metric data that exceeds, for the predetermined time period, the threshold value [Fig 8, 13, 27, 31 and 43 disclose the location that indicates the location of device where the measured greater than threshold for a period of time].
As claim 4, Furuda discloses the wireless performance metric data comprises one or more Received Signal Strength Indicator (RSSI) values [See Abstract].
As claim 5, Furuda discloses the control circuitry is configured to control the display to present the visual indicator in response to receiving an input at a user [Par. 0268, 0286, 0302 disclose a position is display based on the request from user to perform a navigation].
As claim 6, Furuda discloses the input comprises a touch screen input received by the display [Par. 0119].
As claim 7, Furuda discloses the visual indicator comprises a map that includes a display element associated with the stored geographic location identifier [Par. 0247, 0264, 0268, 0286, 0302, 0322 and 0340].
As claim 9, Furuda discloses the control circuitry is configured to control the display to present the visual indicator in response to an application call by an application running on the control circuitry [Par. 0247 discloses a nav app for calling the location app for collecting the location and provide to nav app].
As claim 11, Furuda discloses control circuitry is configured to retain the stored geographic location identifier when the wireless performance metric data fails to exceed, for the predetermined time period, the threshold value during the predetermined moving time window [Par. 0263 discloses the stored location will not be replaced with another location until the device determines the measured signal greater than a predetermined of time].
As claim 12, Furuda discloses the measurement circuitry is further configured to generate sensor data and wherein the control circuitry is configured to adjust the predetermined time period based on the generated sensor data [Par. 0270 discloses user can set time for predetermined time period].
As claim 13, Furuda discloses a method of operating user equipment to wirelessly communicate with external communications equipment as the user [Fig 1, Ref 4a for receiving a signal from Ref 999, 8a, 2b]; with the measurement circuitry, generating wireless performance metric values from the radio-frequency signals received by the antenna as the user equipment moves through the geographic area [Fig 15, 28, 33, 40 and 45 includes measurement unit such 67, 167, 267, 367, 467 for measuring signal strength of downlink signal, Par. 0266-0270]; with the control circuitry, determining whether the wireless performance metric values exceed, for a time period, a threshold value [Par. 0266-0270 discloses terminal for measuring the signal strength of downlink signal and comparing the measured signal strength with threshold]; with the control circuitry, storing a respective geographic location of the user equipment at a location in the geographic area when the wireless performance metric values exceed, for the time period, the threshold value [Par. 0266-0270 discloses terminal for measuring the signal strength of downlink signal and comparing the measured signal strength with threshold, if the measured greater than threshold for a period of time then storing the position]; and with the control circuitry, in response to a trigger condition, controlling the output device to produce an output that identifies a stored geographic location [Par. 0247, 0264, 0268, 0286, 0302, 0322 and 0340].
As claim 16, Furuda discloses the trigger condition comprises a user input or an application call [Par. 0268, 0286, 0302 disclose a position is display based on the request from user to perform a navigation].
[Par. 0247, 0264, 0268, 0286, 0302, 0322 and 0340].
As claim 18, Furuda discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by at least one processor of user equipment having measurement circuitry, a wireless transmitter, and a wireless receiver, the one or more programs including instructions for generating, with the measurement circuitry, wireless performance metric data from radio-frequency signals received by the wireless receiver [Fig 15, 28, 33, 40 and 45 includes measurement unit such 67, 167, 267, 367, 467 for measuring signal strength of downlink signal, Par. 0266-0270]; determining whether the generated wireless performance metric data exceeds, for a predetermined time period, a threshold value [Par. 0266-0270 discloses terminal for measuring the signal strength of downlink signal and comparing the measured signal strength with threshold]; and responsive to determining that the generated wireless performance metric data exceeds, for the predetermined time period, the threshold value, transmitting, using the wireless transmitter, a burst of reverse datagrams [Fig 19 discloses Ref 5 stores position at S41 and begin to transmit data to Ref 6, Fig 23].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuda.
As claim 3, Furuda fails to disclose the predetermined time period is at least 4 seconds.  However, Furuda disclose number of times can be arbitrarily set.  Therefore, it would have been obvious to one of ordinary skill in the art to set an interval such as 4 second into the teaching of Furuda.  The motivation would have been to reduce the error of the system.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuda in view of Wheeler [US 2008/0167806].
As claim 8, Furuda discloses a method and system for display a route from current position to a destination [Par. 0247].  However, Furuda fails to disclose what Wheeler discloses the visual indicator comprises a text-based message identifying one or more directions from a current location of the electronic device to a location associated with the stored geographic location identifier [Par. 0040 discloses when the car parked the UE stored the location of the car which allow a user to request for a text base route to the location of the car].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing the .
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuda in view of Zelinka [US 2015/0079932].
As claim 10, Furuda fails to disclose what Zelinka discloses the control circuitry is configured to delete the stored geographic location identifier after a predetermined moving time window [Par. 0073].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for deleting the stored location after a period of time when the device in moving state as disclosed by Zelinka into the teaching of Furuda.  The motivation would have been to save time.
As claim 14, Furuda fails to disclose what Zelinka discloses with the control circuitry, deleting at least one stored geographic location that was stored earlier than a period associated with a moving time window [Par. 0073].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for deleting the stored location after a period of time when the device in moving state as disclosed by Zelinka into the teaching of Furuda.  The motivation would have been to save time.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuda in view of Ishida [US 2015/0355308].
As claim 15, Furuda fails to fully disclose what Ishida discloses with the control circuitry, controlling the transmitter to transmit reverse datagrams with a first duty cycle while the wireless performance metric values fail to exceed, for the time period, the [Fig 9-10 disclose a device for selecting transmitting interval based on the signal strength greater or less than threshold and Fig 8, Ref S1 and S3 and S5, if greater than threshold then transmission interval 1000 otherwise less than 1000]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting transmission interval based on signal strength as disclosed by Ishida into the teaching of Furuda.  The motivation would have been to prevent data loss.
As claim 19, Furuda fails to disclose Ishida responsive to determining that the generated wireless performance metric data fails to exceed the threshold value for an additional predetermined time period, transmitting, using the wireless transmitter, reverse datagrams with a lower duty cycle than a duty cycle used to transmit the burst of reverse datagrams [Fig 10 discloses a device for selecting transmitting interval based on the signal strength greater or less than threshold and Fig 8, Ref S1 and S3 and S5]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting transmission interval based on signal strength as disclosed by Ishida into the teaching of Furuda.  The motivation would have been to prevent data loss.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuda in view of Kusens [US 2018/0151010].
As claim 20, Furuda fails to disclose what Kusens discloses the one or more programs further include instructions for: responsive to determining that the generated wireless performance metric data fails to exceed the threshold value for an additional predetermined time period, foregoing transmission of reverse datagrams with the wireless transmitter [Par. 0136-0141 disclose if the device can not determine its position, it will not transmit the key to server]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for inhibiting a transmission when the quality of signal below a threshold as disclosed by Kusens into the teaching of Kuruda.  The motivation would have been to prevent data loss.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golds [US 2009/0054078] discloses a method and system for storing location if the measured signal strength is greater than threshold for a period of time and remove it after period of time.
Furuda [US 2014/0106778] a method and system for storing location if the measured signal strength is greater than threshold for a period of time and display the location on the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414